DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments that Nakamura along with the prior art references do not teach the articulating arm that is configured to provide isocenter positioning in combination with the claimed limitations. There does not seem to be an obvious rejection that can be made to combine with the current references to teach this feature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4, and 6-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-49 of U.S. Patent No. 9936863.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the current claims are taught by the patent claims as shown below with the current claim followed by the claims of the patent that teach it in parentheses.
1 (1, 19, 31), 4 (1, 19, 31), 6 (4), 7 (5), 8 (6), 9 (7), 10 (9), 11 (10), 12 (11), 13 (13), 14 (19), 15 (20), 16 (21), 17 (22), 18 (19), 19 (23), 20 (24), 21 (25), 22 (26), 23 (27), 24 (28), 25 (29), 26 (30). 
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10231607, in view of Nakamura (US 2009/0190209), in view of Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), in view of Karasawa (US 4167302).
Although the claims at issue are not identical, they are not patentably distinct from each other because: the current claims are taught by the patent claims as shown below with the current claim followed by the claims of the patent that teach it in parentheses.
1 (3), 4 (1), 6 (Nakamura as described in the previous office action), 7 (Pryor as noted in previous OA), 8 (Pryor), 9 (Pryor, Nakamura, and obvious relocation of parts), .

Claims 1, 4, and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 87-96 of copending Application No. 16357081, in view of  Nakamura (US 2009/0190209), in view of Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), in view of Karasawa (US 4167302).
1 (89, 94), 4 (87, 92), 6 (Nakamura as described in the previous office action), 7 (Pryor as noted in previous OA), 8 (Pryor), 9 (Pryor, Nakamura, and obvious relocation of parts), 10, (87,92), 11 (Sklar as noted in previous OA), 12 (Karasawa as noted in previous OA), 13 (Pryor previous OA), 14 (87, 92, and Nakamura), 15 (Nakamura as noted in previous OA).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775